Citation Nr: 9906226	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  92-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a lumbosacral strain with degenerative joint disease 
radiculopathy and limitation of motion.  

2.  Entitlement to an evaluation in excess of 30 percent for 
dysthymia.  

3.  Entitlement to an evaluation in excess of 10 percent for 
migraine and tension headaches.  

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertensive vascular disease to include chest pain.  

5.  Entitlement to a compensable evaluation for hemorrhoids.  

6.  Entitlement to a compensable evaluation for chronic 
medicament rhinitis with hypertrophy of nasal and sinus 
mucosa.  

7.  Entitlement to a total disability rating based upon 
individual unemployability.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant was discharged in April 1980 after almost 12 
years of active service.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Huntington Regional 
Office (RO) and later by the Baltimore RO.  Unless otherwise 
specified, discussion hereinafter of an RO refers to either 
the Huntington or Baltimore RO.  

In April and August 1990 rating decisions, the RO denied the 
appellant's claim for compensable evaluations for his 
service-connected degenerative lumbar disc disease and 
hypertensive vascular disease to include chest pain.  By 
December 1990 rating decision, the RO increased the 
evaluation assigned the lumbar spine disability to 
10 percent, denied compensable evaluations for hypertensive 
vascular disease and tension headaches, and denied service 
connection for sinusitis and allergic rhinitis.  (Service 
connection for sinusitis and allergic rhinitis was previously 
denied in a February 1981 rating decision.)  By April 1991 
rating decision, the RO denied an evaluation in excess of 10 
percent for the lumbar spine disability, denied a compensable 
evaluation for hypertensive vascular disease, and declined to 
reopen the February 1981 rating decision denying service 
connection for sinusitis and rhinitis.  By January 1992 
rating decision, the RO denied service connection for a 
psychiatric disorder, increased the evaluation assigned the 
lumbar spine disability to 20 percent, increased the 
evaluation assigned hypertensive vascular disease to 10 
percent, and denied a compensable evaluation for tension 
headaches.  

The appellant appealed and in January 1993, the Board 
determined that the issues properly before the Board were as 
follows:  (1) service connection for a psychiatric disorder; 
(2) whether new and material evidence had been submitted to 
reopen a claim of service connection for sinusitis and 
rhinitis; (3) entitlement to an evaluation in excess of 10 
percent for hypertensive cardiovascular disease; (4) 
entitlement to an evaluation in excess of 20 percent for a 
low back disability; and (5) entitlement to a compensable 
evaluation for tension headaches.  

The RO granted service connection for dysthymia and chronic 
medicament rhinitis with hypertrophy of nasal and sinus 
mucosa in a September 1993 rating decision.  That decision 
constituted a full award of those benefits sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(overruling West v. Brown, 7 Vet. App. 329 (1995), ruling 
that a notice of disagreement applies only to the element of 
the claim being decided, such as service-connectedness).  See 
also Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd 
sub nom. Holland v. Brown, 9 Vet. App. 324 (1996).  Thus, the 
Board no longer has jurisdiction over such service connection 
claims.  

As to the claim of entitlement to increased evaluation for 
the lumbar spine disability, the RO by September 1993 rating 
decision, increased the evaluation to 40 percent.  Subsequent 
rating determinations have continued that evaluation.  

The RO in September 1993 assigned the service-connected 
dysthymia a 30 percent evaluation.  The appellant disagreed, 
claiming that the disability was more severe than 30 percent.  
He perfected a timely appeal as to this issue.  

By September 1993 rating decision, the RO also granted 
service connection for migraine headaches and assigned it a 
noncompensable evaluation.  By April 1994 rating decision, 
the RO assigned a 10 percent evaluation for migraine and 
tension headaches.  Subsequent rating determinations have 
continued that evaluation.  

As to the claim of entitlement to an evaluation in excess of 
10 percent for hypertensive vascular disease, that claim was 
denied in September 1993 and June 1995 rating decisions.  

In November 1996, the appellant filed a claim of service 
connection for hemorrhoids.  The RO granted service 
connection in a June 1997 rating action, assigning it a 
noncompensable evaluation.  He disagreed therewith and 
perfected a timely appeal as to that issue.  

The RO, in September and November 1993 rating decisions, 
assigned a noncompensable evaluation to the service-connected 
chronic medicament rhinitis with hypertrophy of nasal and 
sinus mucosa.  That evaluation was continued in June 1995 and 
June 1997 rating decisions.  The appellant also disagreed 
with the evaluation assigned and perfected a timely appeal as 
to that issue.  

In June 1993, the appellant filed a claim for a total 
disability rating based upon individual unemployability.  
That claim was denied in the April 1994 rating decision.  He 
disagreed and perfected a timely appeal as to that issue.  

In September 1994, the appellant filed claims of service 
connection for a skin disorder secondary to chemical exposure 
and attention deficit disorder.  In October 1994, he filed a 
claim of service connection for organic brain syndrome 
secondary to chemical exposure.  The RO denied these claims 
in a June 1995 rating decision, and notified him of the 
determinations by letter on June 29, 1995.  He filed a notice 
of disagreement with each decision and requested a hearing in 
July 1995, and the RO issued a March 1996 supplemental 
statement of the case.  On June 20, 1996, his representative 
renewed a request for hearing and mentioned the July 1995 
notice of disagreement, but did not specifically discuss any 
specific allegation of error of law or fact involved in the 
RO decision.  In November 1996 and March 1997, the RO 
scheduled the appellant for hearings, but he postponed his 
appearances; ultimately, in March 1997, he canceled his 
request for a hearing.  The RO received a VA Form 9 listing 
this issue in May 1998.  

The representative's June 20, 1996 statement might be 
construed as a substantive appeal as to the issues of service 
connection for a skin disorder, organic brain syndrome, and 
attention deficit disorder, but it did not specifically refer 
to or discuss any specific arguments relating to errors of 
law or fact made by the RO.  See 38 C.F.R. § 20.202 (1998).  
The May 1998 VA Form 9 was received more than one year after 
notice of the June 1995 rating decision and more than 60 days 
after the March 1996 supplemental statement of the case.  
38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. § 20.302 (1998).  
The Board cannot make a determination as to the timeliness or 
adequacy of the substantive appeal in the first instance 
without first discussing whether the appellant would be 
prejudiced thereby.  See Marsh v. West, 11 Vet. App. 468 
(1998) (Board cannot determine timeliness of notice of 
disagreement in the first instance); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Thus, the issues of service connection for 
a skin disorder, organic brain syndrome, and attention 
deficit disorder are not listed on the title page of this 
decision and are referred back to the RO for an initial 
determination as to the adequacy of the substantive appeal 
and whether a timely substantive appeal has been submitted as 
to these service connection claims.  In this regard, the mere 
administrative certification of issues on appeal does not 
confer or deprive the Board of such jurisdiction.  See 
38 U.S.C.A. § 19.35 (1998).

Therefore, the issues on appeal are as listed on the title 
page of this decision.  For the reasons discussed in the 
Remand section below, the claims of entitlement to an 
evaluation in excess of 40 percent for a lumbosacral strain 
with degenerative joint disease radiculopathy and limitation 
of motion, an evaluation in excess of 30 percent for 
dysthymia, an evaluation in excess of 10 percent for 
hypertensive vascular disease to include chest pain, and a 
total disability rating based on individual unemployability, 
will be held in abeyance pending completion of the 
development of the evidence requested below.  

FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The evidence does not show that the appellant's migraine 
and tension headaches are manifested by characteristic 
prostrating attacks.  

3.  The evidence shows no more than mild or moderate 
hemorrhoidal symptoms.  

4.  The evidence does not show traumatic deflection of the 
nasal septum or marked interference with the breathing space.  

5.  The evidence does not show nasal polyps or 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for migraine and tension headaches are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.120 to 
4.124a, Diagnostic Code 8100 (1998).  

2.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.114, Diagnostic Code 7336 (1998).

3.  The criteria for a compensable evaluation for chronic 
medicament rhinitis with hypertrophy of nasal and sinus 
mucosa are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.97, Diagnostic Code 6502 (1995); 
38 C.F.R. §§ 4.1, 4.2, 4.31, 4.97, Diagnostic Code 6522 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (contention of an increase in disability severity 
renders claim well grounded).  The Board finds that VA has 
satisfied its statutory obligation to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of a claim, 
or the evidence is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip op. at 9.  On the other hand, where 
entitlement to compensation has already been established, the 
appellant's disagreement with an assigned rating is a new 
claim for increase based on facts different from a prior 
final claim.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) 
(in a claim for increased rating, appellant claims the 
disability has increased in severity since a prior final 
decision).  In such claims, the present level of disability 
is of primary concern; although a review of the recorded 
history of a disability is required to make a more accurate 
evaluation, past medical reports do not have precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Migraine and Tension Headaches

Service connection was established for tension headaches in 
an August 1980 rating decision; a noncompensable evaluation 
was assigned.  In 1990, the appellant filed a claim for a 
compensable evaluation, which was denied in a December 1990 
rating decision.  The Board remanded the claim in January 
1993.  The RO, in a September 1993 rating decision, granted 
service connection for migraine headaches to be evaluated 
together with tension headaches.  The evaluation of the 
migraine and tension headaches was increased to 10 percent in 
an April 1994 rating decision.  The appellant here contends 
that the symptomatology associated with his service-connected 
migraine and tension headaches are more severe than 
represented by the currently assigned 10 percent evaluation.  

The disability has been evaluated under the criteria of 
Diagnostic Code 8100 for migraine headaches.  With very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation may be assigned.  With characteristic prostrating 
attacks occurring on an average once a month over last 
several months, a 30 percent evaluation may be assigned.  
With characteristic prostrating attacks averaging one in two 
months over last several months, a 10 percent evaluation may 
be assigned.  With less frequent attacks, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.124a.  

A March 1992 VA clinical record showed that the appellant 
complained of headaches bothering him for several days; the 
assessment was anxiety reaction.  

In a May 1992 VA clinical record, it was noted that the 
appellant complained of pain behind both ears.  

At his September 1992 hearing, the appellant testified that 
he had headaches 5 times per week (sometimes dull, other 
times sharp) that arose, then went away, and then returned.  
He said they might last a couple of hours and then he took 
medication.  

An October 1992 VA clinical record indicated the appellant's 
complaint of headaches.  

VA neurological evaluation in February 1994 revealed that the 
appellant alleged headaches off and on since 1973 described 
as constant, but waxing and waning so as to sometimes wake 
him in the morning with a headache.  At times, the examiner 
reported, one gram of Tylenol(r) repeated in 4 hours helped 
with the headache.  The examiner noted that the appellant had 
no blurred vision or flashing lights, and no nausea or 
vomiting, and noted a seasonal aspect to the headache.  
During severe headaches, the examiner noted, about 3 to 4 
times per month, the appellant was unable to work and needed 
to lie down and rest, taking some aspirin as well.  Estimated 
loss of school time in the previous year was 3 days.  
Examination showed normal vital signs, deep tendon reflexes, 
and intact cranial nerves.  The diagnosis was tension 
headaches.  

In a November 1994 VA clinical record, it was noted that the 
appellant complained of migraine headaches for 15 years, 
which occurred 4 times daily of varying intensity.  New 
medication apparently was not helping to alleviate the 
headaches.  The impression was migraine headaches.  Later 
that day, a clinical entry noted 50 percent improvement.  

In January and February 1995 VA clinical records, it was 
noted that the appellant complained of headaches that he said 
were related to the use of psychiatric medications.  The 
examiner wrote that the use of psychiatric medications was 
not related to the headaches.  

VA examination in May 1997 showed that the appellant 
complained of mild frontal headaches a few days per month 
since 1973 with nausea once in a great without vomiting, and 
migraine headaches a little above the frontal region on the 
left side.  

A December 1997 VA clinical record indicated that the 
appellant was followed at a private medical facility for 
migraine headaches.  The record also noted that he had a 
headache twice per month.  

At his December 1998 hearing, he testified that the headaches 
began in 1973 and continued since then.  He asserted that 
when he started thinking, the headaches appeared.  He 
referred to his use of medication, but did not indicate which 
specific medication he used, and stated that he had a 
headache while at the hearing.   

As noted above, to meet the schedular criteria for a 30 
percent evaluation under Diagnostic Code 8100, the next 
evaluation higher than the currently assigned 10 percent 
evaluation, the evidence must show "characteristic 
prostrating attacks occurring on an average once a month over 
last several months."  The record includes several 
references to his headache frequency.  The February 1994 VA 
examination report noted the appellant's assertion of severe 
headaches about 3 to 4 times per month.  The November 1994 
VA clinical record noted his claim of headaches, occurring 4 
times daily of varying intensity.  The May 1997 VA 
examination report noted mild headaches, a few times per 
month.  The December 1997 VA clinical record noted the 
description of headaches twice a month.  These findings 
document the appellant's complaints of at least one headache 
per month.  

The criteria for a 30 percent evaluation, though, require 
more than just headaches on average once per month.  The 
evidence must also show that these headaches are 
"characteristic prostrating attacks."  The February 1994 VA 
examination report noted that the three to four headaches per 
month prevented the appellant from working.  Yet the 
estimated loss of school time was only three days in the 
previous year.  From these findings, it appears that while 
the appellant has headaches often during the month, only 
three in the entire year before the February 1994 
VA examination were so severe as to mandate his absence from 
school.  The examiner also noted no blurred vision, flashing 
lights, nausea, or vomiting, symptoms that might be related 
to a prostrating attack.  Moreover, at his hearings, 
especially his most recent December 1998 hearing, he appeared 
to say that medication helped relieve his headaches; he did 
not report that the headaches were so severe that he lost 
time from his current employment.  

While the record shows that the frequency of the appellant's 
headaches is more than once per month, it does not suggest 
that they constitute "characteristic prostrating attacks" 
supporting an evaluation in excess of 10 percent.  In light 
of the evidence of record, and based on the analysis above, 
it is the determination of the Board that the preponderance 
of the evidence is against the claim of entitlement to an 
evaluation in excess of 10 percent for migraine and tension 
headaches.  

Hemorrhoids

Service connection was established for hemorrhoids in a June 
1997 rating decision; a noncompensable evaluation was 
assigned, effective November 19, 1996, the date of receipt of 
claim.  As the appellant takes issue with the initial rating 
assigned when service connection was granted, the Board must 
evaluate the relevant evidence since the filing of the 
initial claim in November 1996; it may consider separate, so-
called staged ratings for separate periods of time based on 
the facts found.  Fenderson, No. 96-947, slip op. at 9.  

The appellant contends that the symptomatology associated 
with his service-connected hemorrhoids is more severe than 
represented by the currently assigned noncompensable 
evaluation.  The disability is currently evaluated as 
noncompensable under the criteria of Diagnostic Code 7336 for 
external and internal hemorrhoids.  A noncompensable 
evaluation is assigned for mild or moderate symptoms.  A 10 
percent evaluation may be assigned if the evidence shows 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation may be assigned if the evidence shows 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114.  

A May 1997 VA examination report showed that the appellant 
complained of recurrent hemorrhoids and had two earlier 
surgeries in 1993 and 1996 for evacuation of clots from 
thrombus hemorrhoids.  There was evidence of small prolapse 
hemorrhoids, and no evidence of inflammation, thrombosis, or 
blood in the rectum.  The diagnosis was history of thrombosed 
hemorrhoids with evacuation of clots.  

VA clinical records in August and September 1997 showed that 
the appellant had a hemorrhoidectomy with some continuing 
postoperative discomfort.  Examiners noted that there were no 
complications, and that he was doing "good" and was 
"healing well."  

The appellant testified at his December 1998 hearing that he 
had surgery in August 1997 and was now much improved.  He 
cited as his primary complaint his embarrassment in having to 
tell his employer about the reason for his absences due to 
this disability.

As noted above, the criteria for a 10 percent evaluation, the 
evaluation next higher than the currently assigned 
noncompensable evaluation, requires evidence of large or 
thrombotic hemorrhoids, irreducible with excessive redundant 
tissue and evidencing frequent recurrences.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  However, the evidence 
summarized here does not show such symptomatology.  The May 
1997 VA examination report noted a history of hemorrhoids, 
but as to current symptoms only small prolapse hemorrhoids 
rather than large or thrombotic hemorrhoids.  There was also 
no evidence of inflammation, thrombosis, or blood in the 
rectum.  These findings are more suggestive of mild or 
moderate symptoms associated with a noncompensable 
evaluation, than the symptoms needed for a 10 percent 
evaluation.  

Moreover, the evidence indicates that the appellant underwent 
a hemorrhoidectomy in August 1997 that effectively reduced 
the hemorrhoidal symptomatology.  While he had some 
postoperative discomfort, within days after surgery he was 
described as doing "good" and "healing well."  He also 
testified at his December 1998 hearing that he was much 
improved.  His only complaint apparently was his 
embarrassment when telling his employer when the condition 
required his absence from work.  From his testimony alone, it 
appears that there is some continuing impact on his 
employment, even post surgery.  But the evidence relevant to 
the rating criteria, both before and after the August 1997 
surgery, suggests no more than mild or moderate disability 
consistent with a noncompensable evaluation.  

The Board has considered the holding in Fenderson, No. 96-
947, slip op. at 9, endorsing staged ratings for different 
periods of time.  As noted above, though, the symptomatology 
from the effective date of service connection through the 
August 1997 surgery is no more than mild or moderate.  The 
appellant testified that the hemorrhoidal symptoms improved 
after the surgery, and so the symptoms in the period after 
the surgery may also not be characterized as more than mild 
or moderate.  In light of the evidence of record and based on 
the analysis above, it is the determination of the Board that 
the preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for hemorrhoids.  

Chronic Medicament Rhinitis with Hypertrophy of Nasal and 
Sinus Mucosa

The appellant contends that the symptomatology associated 
with the disability is more severe than represented by the 
currently assigned noncompensable evaluation. 

Service connection was established for chronic medicament 
rhinitis with hypertrophy of nasal and sinus mucosa by 
September 1993 rating decision; a noncompensable evaluation 
was assigned effective August 21, 1990, the date of receipt 
of claim.  The effective date was altered to April 10, 1980, 
when the RO in November 1993 determined that a February 1981 
rating decision was clearly and mistakably erroneous.  As the 
appellant here takes issue with the initial evaluation 
assigned when service connection was granted, and because the 
effective date of service connection is April 10, 1980, the 
Board must evaluate the evidence relevant to the period since 
the filing of the initial claim in April 1980.  It may 
consider separate ratings for separate periods of time based 
on the facts found, a practice known as staged ratings.  
Fenderson, No. 96-947, slip op. at 9.  

Since the effective date of service connection, the 
disability was assigned a noncompensable evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1995), for deflection 
of the nasal septum.  A noncompensable evaluation 
corresponded to only slight symptoms.  A 10 percent 
evaluation could be assigned for traumatic deflection only, 
with marked interference with breathing space.  Id.  

Effective October 7, 1996, VA Schedule for Rating 
Disabilities pertaining to respiratory disorders was amended 
with the intent to update the rating schedule and ensure that 
it used current medical terminology and unambiguous criteria 
and reflected medical advances since the last review.  61 
Fed. Reg. 46,728 (Sept. 5, 1996) (codified at 38 C.F.R. 
§ 4.97 (1998)).  Under the amended criteria, Diagnostic Code 
6522 for allergic or vasomotor rhinitis, a 10 percent 
evaluation may be assigned where the disability is without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent evaluation may be assigned where the disability is 
with polyps.  38 C.F.R. § 4.97 (1998).  In every instance 
where the schedule does not provide a compensable evaluation, 
as is the case with the amended criteria, a noncompensable 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  VA must fully adjudicate the claim under 
both the old and the new regulation to determine the extent 
to which each may be favorable to the appellant.  DeSousa v. 
Gober, 10 Vet. App. 461, 465 (1997).  

Before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In September 1993, November 1993, and June 1995 rating 
decisions, the RO evaluated the claim under the old version 
of the criteria.  The appellant was informed of the criteria 
for evaluation in a September 1993 letter from the RO.  In a 
June 1997 rating decision, the RO evaluated the claim under 
the new version.  The appellant was informed of the amended 
regulatory provisions in a June 1997 supplemental statement 
of the case.  Therefore, the RO has evaluated the appellant's 
claim under both the old and the new versions of the 
regulation and apprised appellant of both versions of the 
criteria.  Based on these considerations, the Board concludes 
that no prejudice would accrue to the appellant from the 
Board's consideration of the claim under both the old and the 
new versions of the regulation.  

The service medical records show evidence of rhinitis and 
sinus trouble in the 1970s.  He was prescribed Afrin(r) nasal 
spray and Sudafed(r).  

On October 1980 VA examination, it was noted that the 
appellant complained of nasal blockage and postnasal 
drainage.  He informed the examiner that most symptoms of 
blockage started in the spring and continued through the 
summer, subsiding somewhat in the fall and winter, but 
usually some blockage did exist.  There was a moderate amount 
of sneezing, each episode repeated 4 or 5 times, usually in 
the morning.  Examination revealed "pretty good blockage" 
and no postnasal drip.  The examiner prescribed Actifed(r).  
The sinuses by X-ray study were normal.  The diagnoses were 
allergic rhinitis and no evidence of sinusitis.  

An April 1982 VA examination report showed that the appellant 
had sinus complaints.  

An April 1984 private clinical record indicated that the 
appellant had pharyngitis.  

A September 1986 private clinical record showed that the 
appellant had an upper respiratory infection; in December 
1986, he had sinus drainage.  

A private physician wrote in a January 1987 letter, concerned 
primarily with symptomatology not at issue in this case, that 
the appellant had a "cold".  In February 1987, that 
physician noted that the cold had disappeared.  

A March 1990 VA clinical record showed that the appellant had 
sinus trouble since 1973 for which he used Afrin(r) or generic 
nasal spray.  It was noted that he was told he had sinus 
problems, but was later told he had allergies.  Actifed(r) was 
effective, but he discontinued its use since he worked with 
machinery and the medication was too sedative.  Examination 
revealed nontender sinuses.  Other March 1990 VA clinical 
records indicate that the sinuses were normal by X-ray study 
with no exudate from the nose.  The assessment was sinus 
congestion.   

An April 1990 VA clinical record showed that the medication 
prescribed did not help; he continued to use a nasal spray.  
Examination revealed nasal mucosal hypertrophy due to chronic 
use of nasal spray; the assessment was chronic medicament 
rhinitis.  The examiner recommended that he use an oral 
decongestant.  

A June 1990 VA clinical record noted sinus congestion; VA X-
ray study that month showed normal paranasal sinuses.  An 
examiner noted in a July 1990 VA clinical record that the 
appellant was suffering from rhinitis from medicament.  

On an October 1990 VA examination report, the appellant 
reported that his nose was stopped up because of his sinus 
condition.  

In a January 1991 VA clinical records, it was noted that the 
appellant had allergic rhinitis, complicated by chronic use 
of nasal spray.  He was nonresponsive to some medications.  
X-ray study of the sinuses was clear.  

At his September 1992 hearing, the appellant testified that 
the principal symptom of his disability was the build up of 
mucus in his head, which drained via his nose and throat.  He 
said he sometimes had to cough up the mucus, especially on 
waking in the morning.  He noted using aspirin and Actifed(r).  

VA examination in May 1993 showed that the appellant 
complained of post nasal, white mucus discharge in the 
morning for the previous 8 to 9 years.  He said he had no 
attacks of sneezing and used decongestant spray since 1973.  
Examination revealed that he was a "part mouth breather" 
with findings including a mild septal deviation, mucosal 
hypertrophy and thickening, and mucoid secretions.  The 
diagnosis was rhinitis medica mentosa-chronic hypertrophy of 
nasal and sinus mucosa.  The examiner concluded that the 
appellant used generic decongestant nasal spray 5 to 6 times 
a day for many years.  

On June 1994 VA examination, it was noted that the appellant 
complained of nasal congestion since 1973 and said he used 
over-the-counter nasal spray 5 or 6 times daily.  He had 
whitish postnasal discharge in the morning, no history of 
excessive sneezing, occasional watery discharge, and no 
seasonal nasal symptoms.  Examination revealed he breathed 
with his mouth closed.  There was a mild septal bend.  The 
paranasal sinuses were normal and clear by X-ray examination.  
The diagnosis was rhinitis due to decongestant use since 
1973.  The examiner concluded that the sinuses were clear and 
that there was mild hypertrophy in the nose.  He also 
explained to the appellant the need to wean off the use of 
decongestant nasal sprays.  

In a January 1995 VA clinical record, it was noted that the 
appellant complained of nasal congestion.  

VA examination in a May 1997 indicated that the appellant 
used an inhaler.  Prior to this he was on saline nasal spray 
to wean off Afrin(r) decongestant nasal spray which he had been 
using from 1973 until 1995.  He complained of stuffiness of 
the nose during the day all through the year since 1973; no 
watery discharge or sneezing attacks were noted, but 
postnasal discharge was noted.  Examination revealed the 
appellant to comfortably breathe with his mouth closed, but 
with sneezing now and then.  There was a mild septal 
deviation.  The paranasal sinuses were normal and clear by X-
ray examination.  The examiner indicated, as follows by way 
of diagnosis: 

the patient has used decongestant nasal spray from 
1973 to 1995 when he was recommended to discontinue 
and use saline nasal spray and oral decongestants 
to be gradually tapered off.  He at first was 
prescribed the decongestant nasal spray while he 
was in the army, but after the army he bought it 
himself over the counter and use[d] until 1995.  
The appearance of mild edema of the nasal mucosa 
without pallor or polyps is suggestive of rhinitis 
medica mentosa due to decongestant nasal spray.  
There is some minimal mucous secretion but this is 
clear and there is no infection.  Nasal respiration 
is fairly free at this time and his mouth is closed 
for most of the time that he was here.  Normal ear 
examination.  Normal throat examination.  

In a December 1998 hearing, the appellant testified that he 
had used over-the-counter spray medications to relieve the 
congestion in his nasal passage, but had weaned himself off 
their use.  He said his prime symptom was narrowing of the 
nasal passage and blocked breathing.  It was noted that he 
was "sniffling" due to clogging on the right side of the 
nose.  

As to the criteria under Diagnostic Code 6502, effective 
prior to October 7, 1996, in order that a compensable 
evaluation be assigned there must be evidence of traumatic 
deflection of the nasal septum, with marked interference with 
the breathing space.  38 C.F.R. § 4.97 (1995).  The May 1993, 
June 1994, and May 1997 VA examination reports all show a 
mild septal deviation, but neither they nor the service 
medical records or other clinical documents discuss its 
origin.  

Even if the mild septal deviation was not of traumatic 
origin, a compensable evaluation under this criteria might 
still be assigned if the evidence demonstrates marked 
interference with the breathing space.  The evidence 
certainly indicates that the appellant has congestion and 
sinus drainage.  That evidence, though, does not show marked 
interference with breathing.  His hearing testimony and 
recorded complaints in examination and clinical records 
indicate that he feels there is blockage adversely affecting 
his ability to breathe.  The comments provided by examiners, 
however, do not indicate marked blockage.  The October 1980 
VA examiner described the blockage as "pretty good."  The 
October 1990 VA examiner noted that the appellant said his 
nose was "stopped up."  The appellant reported at his 
September 1992 hearing that he had built up mucous, and at 
his December 1998 hearing he complained of narrowed nasal 
passages and sniffling due to a clogged nose.  

The examiner's description of the appellant's nasal blockage 
as "pretty good", or the appellant's own report of built up 
mucous, narrowing of the nasal passage, or stopped up nose, 
do not correspond to "marked" interference with breathing.  
These findings certainly indicate some occasional blockage 
that is undoubtedly uncomfortable and irritating, but the 
results of three VA examinations indicate that these findings 
do not show marked interference with breathing.  The May 
1993, June 1994, and May 1997 VA examination reports show 
that he can breathe through his nose with his mouth closed.  
These findings do not suggest a marked blockage interfering 
with breathing, but to the contrary, a passage clear enough 
for breathing.  

The evidence of record does not indicate that the mild septal 
deviation had a traumatic origin or that there is marked 
interference with breathing during the period from the 
effective date of service connection in April 1980.  Thus, 
staged ratings during this period are not for application.  
See Fenderson, slip op. at 9.  Under the version of the 
diagnostic criteria effective prior to October 7, 1996, a 
compensable evaluation is not appropriate.  

As to the criteria effective on and after October 7, 1996, 
under Diagnostic Code 6522 for allergic or vasomotor 
rhinitis, the evidence summarized above does not indicate 
that the appellant has polyps.  Therefore, a compensable 
evaluation may only be assigned under the criteria for a 10 
percent evaluation, which requires greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97 (1998).  

The evidence used in evaluation of the criteria under the 
pre-October 7, 1996 diagnostic criteria is equally applicable 
to the evaluation under the criteria effective thereafter.  
Again, the evidence demonstrates congestion and sinus 
drainage.  But also required is a finding of greater than 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  The appellant's hearing 
testimony, contentions, and complaints to examiners indicate 
that he feels there is a blockage adversely affects his 
ability to breathe.  The comments provided by the examiners, 
however, do not indicate that there is a 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  The October 1980 VA examiner's 
description of the blockage as "pretty good," the 
appellant's description of his nose as "stopped up" in the 
October 1990 VA examination report, his report of built up 
mucous at his September 1992 hearing, and his complaint of 
narrowing of the nasal passage at his December 1998 hearing, 
do not quantify the amount of obstruction.  The generic 
description of a stopped-up nose, or built up mucous, or 
narrowing of the nasal passage is simply too vague to 
conclude that they amount to a 50-percent obstruction on both 
sides of the nose, much less a complete obstruction on one 
side.  The examiner's description of the appellant's nasal 
blockage as "pretty good" is more probative, but also does 
not quantify the amount of obstruction.  

These findings indicate some obstruction, but the results of 
three VA examinations show that the level of that obstruction 
does not rise to 50 percent on both sides of the nose or a 
complete obstruction on one side.  The May 1993, June 1994, 
and May 1997 VA examination reports reveal that the appellant 
could breath though his nose with his mouth closed.  These 
findings do not suggest an obstruction of 50 percent on both 
sides of the nose or complete obstruction on one side, but a 
passage clear enough for basic unobstructed breathing.  

The evidence of record does not indicate a 50-percent 
obstruction on both sides of the nose or a complete 
obstruction on one side during the period from the effective 
date of service connection in April 1980.  Therefore, staged 
ratings during this period are not for application.  See 
Fenderson, slip op. at 9.  Where the evidence does not 
support a compensable evaluation under a diagnostic code that 
does not provide a compensable evaluation, as is the case 
here, a noncompensable evaluation shall be assigned.  
38 C.F.R. § 4.31.  Under the version of the diagnostic 
criteria effective on and after October 7, 1996, a 
compensable evaluation is not appropriate.  

The Board has reviewed the evidence of record in light of the 
diagnostic criteria effective prior to October 7, 1996, and 
thereafter.  The Board determines that the preponderance of 
the evidence is against the claim for a compensable 
evaluation under both sets of criteria.  Therefore, neither 
criteria is more favorable to the appellant than the other.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
migraine and tension headaches is denied.  

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  

Entitlement to a compensable evaluation for chronic 
medicament rhinitis with hypertrophy of nasal and sinus 
mucosa is denied.  


REMAND

Low Back Disability

At his December 1998 hearing, the appellant testified that 
the day before the hearing he was examined by an orthopedic 
surgeon. It is unclear from the testimony whether the 
orthopedic surgeon is associated with the VA or is a private 
physician.  To ensure a complete record from which to 
evaluate the appellant's claim, additional development is 
needed so that documentation of this December 1998 orthopedic 
consultation may be associated with the record.  

The appellant's low back disability was most recently 
evaluated in a May 1997 VA examination.  The Board is not 
required, pursuant to its duty to assist to remand solely 
because of the passage of time since the preparation of an 
otherwise adequate examination report.  An exception to this 
general rule exists to the extent that the appellant asserts 
that the disability in question has undergone an increase in 
severity since the time of the examination.  In this case, he 
has so asserted, and the claim for an increased evaluation 
will be remanded to the RO for a new examination.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

Dysthymic Disorder

At his December 1998 hearing, the appellant testified that he 
underwent a consultation or examination at the Martinsburg VA 
Medical Center (VAMC) in November 1998.  Other than this 
examination, the most recent VA psychiatric examination was 
conducted in June 1994.  The record also includes reports of 
VA psychiatric hospitalization in January 1995 and January 
1996, as well as VA clinical records reflecting psychiatric 
treatment.  The November 1998 VA psychiatric examination 
report is essential to properly evaluating the current 
severity of the psychiatric disability.  Thus, the claim will 
be remanded for association of that examination with the 
claims file.  If for any reason such documentation is not 
available, the appellant should be afforded another VA 
psychiatric examination.  See Caffrey, 6 Vet. App. at 381; 
Green, 1 Vet. App. at 124.  

The appellant also testified that a "Dr. Potts" starting in 
1995 and at least 3 or 4 other times saw him, although not in 
1998.  He further stated that he had seen "Dr. Fox" at 
Johns Hopkins Hospital.  The claims file includes a July 1995 
report prepared by Dr. Fox discussing the appellant's 
psychiatric symptomatology.  It is unclear whether the report 
was based on one or more consultation; the appellant 
testified he saw Dr. Fox more than once during and possibly 
after 1995.  It is also unclear whether the references in the 
hearing transcript to "Dr. Potts" are to the same 
individual (which may be the case if there was an error in 
transcription of the hearing testimony) or if the appellant 
also consulted with a Dr. Potts.  On remand, the RO should 
contact the appellant, ask him to clarify whether he ever 
consulted with a "Dr. Potts", and after securing any 
necessary releases, obtain any treatment records associated 
with Dr. Fox and, if appropriate, Dr. Potts.  

The relevant schedular criteria for evaluation of mental 
disorders have changed since the appellant perfected his 
appeal.  On November 7, 1996, the VA Schedule for Rating 
Disabilities was amended with respect to certain psychiatric 
disorders, including dysthymic disorder.  61 Fed. Reg. 52,695 
(Oct. 8, 1996) (altering 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1995)).  The purpose of the 1996 amendments was to 
update the portion of the rating schedule addressing mental 
disorders, ensure that it used current medical terminology 
and reflect medical advances.  61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.130, Diagnostic Code 9433 
(1996)).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial  
appeal process has been concluded, the version most favorable 
to appellant will apply.  Karnas, 1 Vet. App. at 313.  VA 
must fully adjudicate the appellant's claim under both the 
old and the new law and regulation to determine the extent to 
which each may be favorable to the appellant.  DeSousa, 10 
Vet. App. at 465.  Before the Board may address a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  
Bernard, 4 Vet. App. at 394.  After the development directed 
in this case, the RO should readjudicate the claim in light 
of both the old version of 38 C.F.R. § 4.132, Diagnostic Code 
9405 (1995), and the new version of 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1998), applying that version most 
favorable to the appellant.  

Hypertensive Heart Disease 

At his December 1998 hearing, the appellant testified that he 
had been hospitalized for about two weeks in October or 
November 1998 at the Martinsburg VAMC for chest pain and 
palpitations.  Documentation of that hospitalization is not 
associated with the claims file, but is relevant to the claim 
for an increased evaluation.  In order to ensure a complete 
record on appeal for evaluation of the current severity of 
the disability, the claim will be remanded.  

The most recent VA heart examination was conducted in July 
1993.  In addition, the record includes VA clinical and 
hospitalization records in 1995 and 1996.  The Board is not 
required, pursuant to its duty to assist to remand solely 
because of the passage of time since the preparation of an 
otherwise adequate examination report.  An exception to this 
general rule exists to the extent that the veteran asserts 
that the disability in question has undergone an increase in 
severity since the time of the examination.  In this case, he 
has so asserted, and the claim for an increased rating will 
be remanded for VA cardiology examination.  See Caffrey, 
6 Vet. App. at 381.  

Moreover, effective January 12, 1998, VA Schedule for Rating 
Disabilities pertaining to the cardiovascular system was 
amended to update the rating schedule and ensure that it used 
current medical terminology and reflected medical advances 
since the last review.  62 Fed. Reg. 65,207-224 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104 (1998)).  The 
appellant's claim for a rating in excess of 10 percent has 
been evaluated under the version of the regulation effective 
prior to January 12, 1998.  See 38 C.F.R. §§ 4.100 to 4.104, 
Diagnostic Code 7101 (1997).  The appellant was afforded 
notice of this regulation in a January 1992 supplemental 
statement of the case, but the RO has not had an opportunity 
to evaluate the claim under the most recent version of 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  

Where a regulation changes after the claim has been filed and 
before administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas, 1 Vet. App. at 311.  VA must fully adjudicate the 
claim under both the old and the new law and regulation to 
determine the extent to which each may be favorable to the 
appellant.  DeSousa, 10 Vet. App. at 465.  Before the Board 
may address a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
or not the claimant has been prejudiced by being denied those 
opportunities.  Bernard, 4 Vet. App. at 394.  

After the development directed in this case, the RO should 
readjudicate the claim in light of both the old version of 
Diagnostic Code 7101 and the new version of Diagnostic Code 
7101, applying that version most favorable to the appellant.  

Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  

The evaluations assigned to the service connection 
disabilities subject to this remand are relevant to 
consideration of a total disability rating.  The claims for 
higher evaluations are inextricably intertwined with the 
total rating claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  The total disability rating claim will, 
therefore, be remanded for readjudication.  

The case is REMANDED for the following development:

1.  The RO should contact the appellant 
and seek clarification whether he 
consulted with a Dr. Potts regarding his 
psychiatric disability, and, if so, he 
should supply Dr. Potts's address and the 
date(s) of any such consultation(s).  The 
appellant's response should be associated 
with the claims file.  

2.  If the appellant responds that he did 
consult with Dr. Potts regarding a 
psychiatric disability, the RO should, 
after securing any necessary release, 
contact Dr. Potts at the address provided 
by the appellant and obtain copies of any 
treatment records pertaining to the 
appellant.  All documents obtained should 
be added to the claims file.  

3.  After securing any necessary release, 
the RO should contact Dr. Fox at the 
address listed on his July 1995 statement 
and obtain copies of any treatment 
records pertaining to the appellant.  All 
documents obtained should be associated 
with the claims file.   

4.  The RO should contact the Martinsburg 
VAMC and obtain a copy of the November 
1998 VA psychiatric examination report 
and the report of hospitalization of the 
appellant in October and/or November 
1998.  

5.  Only if the RO is unable to obtain a 
copy of the November 1998 psychiatric 
examination report, then the RO should 
arrange for a VA psychiatric examination 
to determine the nature and extent of the 
appellant's dysthymic disorder.  All 
indicated studies should be performed.  
The appellant's claims file and a copy of 
this REMAND must be made available to the 
examiner for review in conjunction with 
this examination.  After reviewing the 
claims file and examining the appellant, 
the examiner should complete a multiaxial 
diagnosis, identifying all current 
psychiatric disorders, and offer an 
opinion as to the extent to which the 
appellant's service-connected dysthymic 
disorder results in occupational and 
social impairment.  

6.  The RO should schedule the appellant 
for VA orthopedic examination to 
determine the nature and severity of his 
low back disability.  The  claims folder 
and a copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should conduct all necessary 
testing, including range of motion 
measurements and X-ray studies.  The 
report of examination should contain an 
account of all manifestations of the 
disability found to be present.  The 
examiner should assess any pain or 
functional loss on motion of the lumbar 
spine and determine whether pain, if any, 
results in any additional limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

7.  The RO should schedule the appellant 
for a cardiology examination to determine 
the nature and severity of the 
hypertensive vascular disease.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  The pertinent history 
concerning the disabilities should be 
obtained, and all necessary tests and 
studies, including blood pressure 
measurements and X-ray studies, should be 
accomplished.  The report of examination 
should contain a detailed account of all 
cardiac manifestations found to be 
present. 

8.  The RO should then again review the 
record and readjudicate the issues on 
appeal.  In readjudicating the lumbar 
spine disability evaluation, the RO 
should specifically consider the holding 
in DeLuca, 8 Vet. App. at 206.  
Consideration of a higher rating for the 
dysthymic disorder and hypertensive 
vascular disease should be made under 
both the old and new diagnostic criteria, 
utilizing the version most favorable to 
the appellant.  Karnas, 1 Vet. App. 311.

9.  When the aforementioned development 
has been completed to the extent 
possible, the RO should review the record 
to ensure it is in compliance with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  See Stegall v. West, 
11 Vet. App. 268, 270 (1998).  

If any benefit sought on appeal, for which an appeal has been 
perfected, remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  The case 
should then be returned to the Board for final appellate 
review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

